DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, species I, claims 1-11, 13 and 21- in the reply filed on May 31, 2022 is acknowledged.
Claims 12 and 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 31, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first word line", "second word line" (claims 1 and 26); "first gate electrode", "first transistor", "second gate electrode", "second transistor", "first semiconductor material" (claim 1); "second source line" (claims 3 and 13); "third transistor", "second bit line" (claim 3), "second semiconductor material" (claim 4); "first memory cell", "second memory cell" (claim 8); "first conductive line", "second conductive line", "third conductive line", "fourth conductive line" (claim 21); and "fifth conductive line", sixth conductive line (claim 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because i) Figs. 1A, 18A, 19A, 23A, 24A, 25A, 26A, 27A and 30 fail to show "the memory film 90 … extend along sidewalls and a bottom surface of the trenches 86" as described in the specification ([0045], lines 9-10); ii) Fig. 19A fails to show "the OS layer 92 may extend along sidewalls and a bottom surface of the trenches 86 over the memory film 90" as described in the specification ([0046], line 10-11); Figs. 1A, 23A, 24A, 25A, 26A, 27A, 28A, 29A and 30 fail to show "etching the OS layer 92 may exposed portions of the memory film 90 on a bottom surface of the trenches" as described in the specification ([0049], line 5-6). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
i) Undefined acronyms/symbols, such as "3D" (first occurrence in [0011], line 1); "ILD" ([0024], line 1); "IWO" ([0046], line 7). The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the disclosure.
ii) The phrases "4 through 12B" should read "4-11, 12A, 12B" ([0027, line 1); "13 through 17B" should read "13-16, 17A and 17B" ([0038], lines 1 and 2); "18A through 23C" should read "18A, 18B, 19A, 19B, 20-22 and 23A-23C" ([0043], line 1
iii) A comma (,) should be inserted after "4" ([0028], line 1). 
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "the source line is electrically connected to a second source line disposed above the second memory cell" (claim 13).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-11, 13 and 21-26 are objected to because of the following informalities:  a comma should be inserted i) after "device (claims 1, 8 and 21, line 1) and ii) after claim number (claims 4, 9, 21 and 22, line 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 8-11, 13, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a second source line", as recited in claims 3 and 13, is unclear as to how to include "a second source line" without presenting "a first source line". 
The claimed limitation of "a second bit line", as recited in claim 3, is unclear as to how to include "a second bit line " without presenting "a first bit line".
The claimed limitation of "a direction", as recited in claim 8, line 14, is unclear as to whether said limitation is the same as or different from "a direction", as recited in claim 8, line 11.
The claimed limitation of "a second source line disposed above the second memory cell", as recited in claim 13, which indefinite and renders the claim uncertain because said limitation is inconsistent with the specification disclosure: i.e. paragraph [0013] discloses that reference number 108 is referring to the source lines and Fig. 1A shows source line 108 is disposed on sidewalls of word lines 72. See MPEP §2173.03. For examination purposes, the examiner has interpreted this limitation to mean a first routing line disposed above the second memory cell. Clarification is requested.
The claimed limitation of "a source line over the second conductive line and electrically connected to the third conductive line; and a bit line over the second conductive line and electrically connected to the fourth conductive line", as recited in claim 26, which indefinite and renders the claim uncertain because said limitation is inconsistent with the specification disclosure: i.e. paragraph [0013] discloses that reference number 106 is referring to the bit lines and reference number 180 is referring to the source lines. See MPEP §2173.03. For examination purposes, the examiner has interpreted this limitation to mean a first routing line over the second conductive line and electrically connected to the third conductive line; and a second routing line over the second conductive line and electrically connected to the fourth conductive line. Clarification is requested.
The claimed limitation of "a first word line over the second conductive line and electrically connected to the first conductive line; and a second word line over the second conductive line and electrically connected to the second conductive line", as recited in claim 26, which indefinite and renders the claim uncertain because said limitation is inconsistent with the specification disclosure: i.e. paragraph [0013] discloses that reference number 72 is referring to the word lines (therefore, a first word line is the same as the first conductive line). See MPEP §2173.03. For examination purposes, the examiner has interpreted this limitation to mean a first routing line over the second conductive line and electrically connected to the first conductive line; and a second routing line over the second conductive line and electrically connected to the second conductive line. Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13 and 21-26, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Herner et al. (2020/0185411).
As for claim 1, Herner et al. show in Figs. 14, 16 and related text a device comprising: 
a semiconductor substrate (not shown; [0030], line 3); 
a first word line (bottommost one of) 100 over the semiconductor substrate, the first word line providing a first gate electrode for a first transistor; 
a second word line (one above the bottommost one of) 100 over the first word line, the second word line being insulated from the first word line by a first dielectric material 40, the second word line providing a second gate electrode for a second transistor over the first transistor; 
a source line 210 (of leftmost column of 120) intersecting the first word line and the second word line; 
a bit line 220 (of leftmost column of 120) intersecting the first word line and the second word line, the bit line being insulated from the source line by a second dielectric material 180 (of leftmost column of 120); 
a memory film 150 (of leftmost column of 120 and 125) between the first word line and the source line, the memory film further being disposed between the first word line and the bit line; and 
a first semiconductor material 160 (of leftmost column of 120) between the memory film and the source line, the first semiconductor material further being disposed between the first word line and the source line. 

As for claim 2, Herner et al. show the source line provides a first source/drain region for the first transistor and a second source/drain region for the second transistor, and wherein the bit line provides a third source/drain region for the first transistor and a fourth source/drain region for the second transistor (Figs. 14 and 16).

As for claim 3, Herner et al. show a second source line 210 (of leftmost column of 125) intersecting the first word line and the second word line, wherein the second source line provides a fifth source/drain region for a third transistor; and 
a second bit line 220 (of leftmost column of 125) intersecting the first word line and the second word line, wherein the second bit line provides a sixth source/drain region for the third transistor, and wherein the first word line provides a third gate electrode for the third transistor.

As for claim 4, Herner et al. show a second semiconductor material 160 (of leftmost column of 125) between the first word line and the second source line, wherein the second semiconductor material is insulated from the first semiconductor material by a third dielectric material 110/60 (Fig. 14).

As for claims 6 and 24, Herner et al. show the memory film is a ferroelectric material ([0039], lines 18-20).

As for claim 7, Herner et al. show the first word line is longer than the second word line (Fig. 16). 

As for claim 8, Herner et al. show in Figs. 14, 16 and related text a device comprising: 
a semiconductor substrate (not shown; [0030], line 3); 
a first memory cell over the semiconductor substrate, the first memory cell comprising a first thin film transistor, wherein the first thin film transistor comprises: 
     a gate electrode comprising a portion of a first word line (bottommost one of) 100, wherein the first word line extends in a direction parallel to a top surface of the semiconductor substrate; 
     a first portion of a ferroelectric material 150 (of leftmost column of 120 and 125), the first portion of the ferroelectric material being on a sidewall of the first word line; and 
     a first channel region 160 (of leftmost column of 120) on a sidewall of the ferroelectric material; 
a source line 210 (of leftmost column of 120), wherein a first portion of the source line provides a first source/drain electrode for the first thin film transistor, and wherein the source line extends in a direction perpendicular to the top surface of the semiconductor substrate; 
a bit line 220 (of leftmost column of 120), wherein a first portion of the bit line provides a second source/drain electrode for the first thin film transistor, and wherein the bit line extends in a direction perpendicular to the top surface of the semiconductor substrate; and 
a second memory cell over the first memory cell.

As for claim 9, Herner et al. show the second memory cell comprising a second thin film transistor, wherein a second portion of the source line provides a first source/drain electrode for the second thin film transistor, and wherein a second portion of the bit line provides a second source/drain electrode for the second thin film transistor (Figs. 14 and 16). 

As for claim 10, Herner et al. show a second word line (one above the bottommost one of) 100 over the first word line, wherein a gate electrode of the second thin film transistor comprises a portion of the second word line, and wherein the first word line is longer than the second word line (Figs. 14 and 16). 

As for claim 11, Herner et al. show the first word line is electrically connected to a second word line disposed above the second memory cell (Figs. 14 and 16).

As for claim 13, Herner et al. show the source line is electrically connected to a second source line (leftmost one of) 230 disposed above the second memory cell. 

As for claim 21, Herner et al. show in Figs. 14, 16 and related text a device comprising: 
a first conductive line (bottommost one of) 100 and a second conductive line (one above the bottommost one of) 100 over a semiconductor substrate (not shown; [0030], line 3), wherein the second conductive line is disposed over and is separated from the first conductive line by a first insulating material 40, and wherein the second conductive line is shorter than the first conductive line (Fig. 16); 
a memory film 150 (of leftmost column of 120 and 125) on sidewalls of the first conductive line and the second conductive line; 
a first oxide semiconductor (OS) material 160 (of leftmost column of 120) on a sidewall of the memory film, wherein the memory film separates the first OS material from the first conductive line and the second conductive line; 
a third conductive line 210 (of leftmost column of 120) on a sidewall of the first OS material; 
a fourth conductive line 220 (of leftmost column of 120) on the sidewall of the first OS material, wherein the first OS material extends continuously from the third conductive line to the fourth conductive line; and 
a second insulating material 180 (of leftmost column of 120) on the sidewall of the first OS material, the second insulating material separating the third conductive line from the fourth conductive line.

As for claim 22, Herner et al. show a second OS material 160 (of one of leftmost column of 125) on the sidewall of the memory film, wherein the memory film separates the second OS material from the first conductive line and the second conductive line; and a third insulating material 110/60 separating the first OS material from the second OS material (Fig. 14).

As for claim 23, Herner et al. show a fifth conductive line 210 (of one of leftmost column of 125) on a sidewall of the second OS material, wherein the third insulating material separates the fifth conductive line from the fourth conductive line; 
a sixth conductive line 220 (of one of leftmost column of 125) on the sidewall of the second OS material, wherein the second OS material extends continuously from the fifth conductive line to the sixth conductive line; and 
a fourth insulating material 180 (of one of leftmost column of 125) on the sidewall of the second OS material, the fourth insulating material separating the fifth conductive line from the sixth conductive line.

As for claim 25, Herner et al. show a source line (leftmost of) 230 over the second conductive line and electrically connected to the third conductive line; and 
a bit line (2nd from leftmost of) 230 over the second conductive line and electrically connected to the fourth conductive line (Fig. 14; [0047], lines 3-6).

As for claim 26, Herner et al. show a first word line (leftmost of) 230 over the second conductive line and electrically connected to the first conductive line; and 
a second word line (2nd from leftmost of) 230 over the second conductive line and electrically connected to the second conductive line (Fig. 16; [0047], lines 3-6).

Allowable Subject Matter
Claim 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the memory film extends continuously from the first semiconductor material to the second semiconductor material", as recited in claim 5.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEIYA LI/Primary Examiner, Art Unit 2811